DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually" in claim 8 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a result, the rate of release of the another section is not defined.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASE (US 2009/0186181).
	Regarding claim 1, MASE teaches separating a protruding feature of a backing 2 from a protruding feature of an application tape 5 or 6 and peeling a portion of the backing 2 or 3 from a protective film 1 to expose an adhesive 1a on an adherent surface of the protective film 1 (figs. 1-3 and 6; paras. 23-25, 27, and 30).
	Regarding claim 2, MASE teaches grasping protruding feature 2b or 3b of the backing adjacent a first peripheral edge of the system (fig. 4; para. 27).
	Regarding claim 3, MASE teaches grasping a first protruding feature 5b or 6b adjacent a first peripheral edge of the system and superimposed with the protruding feature 2b or 3b of the backing (fig. 4, para. 27).

	Regarding claim 5, MASE teaches peeling a portion of the backing 2 continuous with the protruding feature of the backing from the protective film to expose a portion of the adhesive 1a on the adherent surface of the protective film adjacent to a first peripheral edge of the protective film 1 without removing a remainder of the backing from a remainder of the adhesive on the adherent surface of the protective film (figs. 6 and 10).
	Regarding claim 6, MASE teaches securing the portion of the adhesive 1a on the adherent surface of the protective film to the surface of the substrate (figs. 6-7).
	Regarding claim 7, MASE teaches peeling the remainder of the backing 3 away from a remainder of the adherent surface of the protective film and securing the remainder of the adherent surface of the protective film to the surface of the substrate with the adhesive on the remainder of the adherent surface (figs. 8-9).
	Regarding claim 11, MASE teaches aligning the protective film with the substrate surface before finally securing the adherent surface of the protective film to the surface of the substrate (figs. 7-9; para. 32).
	Regarding claim 12, MASE teaches aligning includes viewing the surface of the substrate through openings 75 in the film and backing (fig. 2; para. 45).
	Regarding claim 13, MASE teaches an embodiment wherein aligning the protective film with the surface of the substrate comprises grasping protruding features extending from opposite ends of an application film of the system (fig. 6; para. 51).
	Regarding claim 14, MASE teaches securing the adherent surface of the protective film 1 to a surface of a substrate 8 or 9 with the adhesive 1a (paras. 32-33; fig. 9).
	Regarding claim 15, MASE teaches grasping protruding feature 5b or 6b of the application tape at a first peripheral edge of the system (tabs 5b and 6b are utilized to separate the films; para. 27).
	Regarding claim 16, 18, and 19, MASE teaches grasping a first protruding feature of application cap sheet tape 510 after securing the adherent surface of the protective film to the surface of the substrate and pulling the protruding feature to peel the application cap sheet (fig. 8).
	

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  MASE teaches lifting an unsecured portion of the protective film from the surface of the substrate and applying and translating a pressure front from a secured to an unsecured portion (figs. 2, 3, and 7), but does not teach or fairly suggest releasing the protective film with the remainder of the backing holding the unsecured portion away from the surface of the substrate and further translating the pressure front to concurrently gradually release the another section of the backing from the unsecured portion and gradually secure the unsecured portion of the protective film to the surface of the substrate.  Additionally, the prior art of record does not teach or fairly suggest grasping the protruding feature of the application tape at the peripheral edge of the system after securing the adherent surface of the protective film to the surface of the substrate with the adhesive comprises grasping a second protruding feature of the application tape at a second peripheral edge of the system for protecting a surface of a substrate different from the first peripheral edge of the system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 10, 2021